Title: From John Adams to John Quincy Adams, 23 June 1803
From: Adams, John
To: Adams, John Quincy



post 23 June 1803

House Barn and Land 10 Acres 2000}  6500108.House Barns and Land bought of my Brother with the Additn  3000House & Land bought of Wm Vesey150024Place formerly Deacon Belchers22506Six Acres formerly Col Quincys7009Nine Acres of Pasture on Penns Hill—270
443 Wood Lotts 115047Two Pastures at 23 dollars per Acre 47 Acres: 2: 21:109355 Acres of Salt Marsh below Jona Baxters3331/355 Acres of Salt Marsh below David Basses3331/32 3/42 Acres & 3/4 at Penny ferry183250 3/412,8122/312812333333183849                         
A certain Tract of Land, Situated on the Plain below Pennshill, in Quincy aforesaid, containing by Estimations about one hundred and Eight Acres be the Same more or less, with the three houses and three Barns and other Buildings upon it, and bounded Easterly on the Country Road to Plymouth, North Easterly Partly on a House lott of Mr Heath, partly on another House Lott of Mr Pratt and partly on Land of Mr James Brackett, then Northerly by Land of the late Dr Elisha Savil, now Captain Joseph Brackett, then Easterly by Land of the said Joseph Brackett then Northerly partly on Land of Said Joseph Brackett, where the Line runs below the Farm in within the Border of the Millpond and partly on Land of the Nightingales, then Westerly by Land of Ebenezer and Josiah Adams then Northerly again by Land of the Said Ebenezer and Josiah Adams, then Westerly by Land of the Same then Northerly again by the Same then Easterly by the Same then Northerly by the Same and by the Middle Pasture So called being part of the Dower of the late Deacon Ebenezer Adams’s Widow, then Westerly by Land formerly of Moses Adams now of Ebenezer and Josiah Adams, then southerly by Fresh Meadow of the Heirs of the late Deacon Ebenezer Adams, and by the Lands of Joseph Field, till you come to the Eastern Boundary on Plymouth Road first mentioned, or however otherwise the Premisses are bounded or reported to be bounded
Also another Tract of Land on the opposite side of the Way in Quincy aforesaid containing twenty four acres more or less bounded Westerly, on Plymouth Road, southerly Partly on Land of Mr Henry Hardwick partly on the narrow Lane and partly on Land of Thomas Pratt formerly common Land, Easterly partly on Land of Said Thomas Pratt and partly on Land of Jonathan Bass and Northerly on Dr Phipps, or however otherwise bounded or reported to be bounded
Also Six Acres of Land more or less in Said Quincy, bounded Westerly by Plymouth Road, Southerly by Land of Deacon Jonathan Bass, Easterly Partly by Land of Thomas Pratt and Partly by Land in Possession of Judge Cranch and Northerly by Land lately of Mr Joseph Cleverly deceased.
Also Nine Acres of Land more or less in Braintree near the Top of Pennshill bounded Northerly by the Line between Quincy and Braintree, Westerly and South Westerly on Plymouth Road, Southerly on Land of Saml and Adam Curtis, and Easterly partly on land of the Said Samll and Adam Curtis and partly on Land of Thomas Pratt or however otherwise bounded
Woodlots
Also three Woodlotts in viz, The Lott Number Six, in the third Division of the most Southerly of the North Commons so called containing fourteen Acres, more or less and bounded Northerly partly on the Lott Number One in the fifth Division, and partly on the Lott Number two, westerly partly on the Lott Number one and partly on the Lott Number two in the Second division of the Said most Southerly part, Southerly on the Lott Number five in Said third division, and Easterly on the aforesaid Lott Number three in the aforesaid fifth division. This Lott was conveyed to me by the Committee of the Town of Braintree in 1765
Also Another Lott of Woodland being the fifth Lott in the third Division containing fifteen Acres more or less, bounded Easterly on the Second Lott in the fourth division and partly on the third Lott in Said division Northerly on the Sixth Lott in the aforesaid third division, Westerly on the Center Line So called, Southerly on the fourth Lott in the aforesaid third division. This Lott I purchased of Joseph Crosbey Esq
Also another Lott of Woodland containing fifteen Acres, more or less in the third Lott in the third division of common Lotts So called, bounded Southerly on Caleb Hobards Lott Number two, Easterly on Land lately of Silas Veazie, Northerly on James Bracketts Lott Number four and Westerly on a Line dividing the Second and third divisions This Lott I purchased of Elkanah Thayer in 1793
Pastures
Also a Lott of Pasture, vizt the Lott Number Three in the Fourth Division of the most Southerly Part of the North Common So called, containing Twenty three acres, two Quarters and Twenty one Rods more or less and bounded Northerly partly on Land of the Widow of the late Deacon Ebenezer Adams and partly on Land of late of Mose Adams now of Ebenezer and Josiah Adams Southerly on the Lott Number two in the Same division Easterly on the Lott Number four in the Same division, and Westerly partly on the Lott Number one in the fifth Division, partly on the Lott Number Six in the third division and partly on the Lott Number five in the Same division, reserving a Drift Way, through Said Lott Number three to the Lott Number One in the fifth division, which Drift Way is to be Secured only by Gates or Barns. This Lott was conveyed to me by the Committee of the Town of Braintree in 1765
Also another Tract of Pasture Land, containing twenty acres more or less bounded Southerly on Land of Samuel Veazie, Westerly on Land lately of Caleb and Adam Hubbart Northerly on the aforesaid Lott Number three in the fourth division, easterly Partly on Land of the Said John Adams, or however otherwise bounded, being the Pasture I bought of James Thayer Junr and Mary Wales Thayer his Wife in 1785.
Also that Part of the old Swamp so called, given me by my Father which is now fenced in with the two Pastures before described for the  sake of Water, being four Acres more or less.
Salt Marsh
one Piece of Salt Marsh in Quincy containing about five or Six Acres, more or less, bounded North Easterly by the Town River So called on Jonathan Baxters Land and Samuel Ruggles’s Heirs, which I bought of Leonard Vassall Borland
Also another Piece of Salt Marsh in Said Quincy, containing about five Acres, more or less, Part of which belonged heretofore to James Faxon and the other Part to David Bass and is bounded Northerly on Upland of David Bass, Easterly partly on upland and partly on Salt Marsh of the Said David Bass, Southerly on upland of Said David Bass, Westerly on Salt Marsh of 
Also another Piece of Salt Marsh at a Place called Penny ferry in Milton in Said County containing two Acres and three Quarters, more or less, bounded Easterly partly on the Creek and partly on Land Marsh formerly of William Penniman Southerly on Marsh belonging to Dorchester Church or School Westerly  Northerly  or however otherwise bounded being the Marsh given by my Father in his Will to my Brother Elihu and purched by me of him in 1769.
